DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 09/27/2021 has been entered and is currently under consideration.  Claims 1 and 3-17 are allowed.
Allowable Subject Matter
Claims 1 and 3-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ooyama (US 2005/0006016 of record) teaches:
A pneumatic tire (abstract) comprising:
a plurality of main grooves extending in a tire circumferential direction (Fig 4: main grooves 2); and
a plurality of land portions sectioned by the main grooves on a tread portion (Fig 4: blocks 4, 5, shoulder portions 7), wherein
the main grooves include a shoulder main groove provided on a tire width direction outer side (Fig 4: axially outer main groove 2),
the land portions include shoulder land portions formed on the tire width direction outer side of the shoulder main groove (Fig 4: shoulder portion 7, non-contact rib 9),
each of the shoulder land portions includes a thin groove extending in the tire circumferential direction on a tire width direction inner side of a ground contact end (Fig 4: sub groove 10), a main body land portion between the thin groove and the shoulder main groove (Fig 4: shoulder portion 7), and a sacrificial land portion between the thin groove and the ground contact end (Fig 4: non-contact rib 9),
the main body land portion includes a contact region adjacent to the shoulder main groove provided along the tire circumferential direction (Fig 4: shoulder portion 7) and a non-contact region provided along the tire circumferential direction between the thin groove and the contact region (Fig 4: lug groove 3),
the contact region contacts a road surface in a normal load state where a pneumatic tire assembled to a normal rim and filled with a normal internal pressure is placed vertically on a flat road surface and a normal load is added (inherent),
the non-contact region is recessed to a tire radial direction inner side from a tread surface with an air gap separating the non-contact region and the tread surface and a tire width direction outer side of the non-contact region opening to the thin groove, the non-contact region not contacting the road surface in the normal load state (Fig 4; Fig 1 being an analogous embodiment).
Ooyama does not teach with a length of the non-contact region along a tire width direction being W1 and a length of the main body land portion along the tire width direction being Rw, 0.2Rw≤W1≤0.5Rw.
In the same field of endeavor regarding tires, Kamigori (US 2019/0061430 of record) teaches a range of values for the length of a shoulder groove relative to the overall length of the shoulder portion that overlaps with the claimed range for the motivation of obtaining good wet performance is provided while decreasing the rigidity in the tire circumferential direction and the rigidity in the tire axial direction of the shoulder land region (Fig 5: length L1, width W4; [0118]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the length of a shoulder groove relative to the overall length of the shoulder portion as taught by Kamigori that overlaps with the claimed range in order to obtain good wet performance is provided while decreasing the rigidity in the tire circumferential direction and the rigidity in the tire axial direction of the shoulder land region.
Ooyama in view of Kamigori does not teach wherein, when with a depth of the non-contact region being W2, and a groove depth of the shoulder main groove being D, 0.2≤DW2≤0.25D.
Ooyama teaches away from the claimed relationship ([0018]).
Since the prior art of record fails to teach each and every limitation of the claim, claim 3 is allowed.
Claims 4-10 are allowed due to dependency on claim 3.
Regarding claim 3, Ooyama teaches:
A pneumatic tire (abstract) comprising:
a plurality of main grooves extending in a tire circumferential direction (Fig 4: main grooves 2); and
a plurality of land portions sectioned by the main grooves on a tread portion (Fig 4: blocks 4, 5, shoulder portions 7), wherein
the main grooves include a shoulder main groove provided on a tire width direction outer side (Fig 4: axially outer main groove 2),
the land portions include shoulder land portions formed on the tire width direction outer side of the shoulder main groove (Fig 4: shoulder portion 7, non-contact rib 9),
each of the shoulder land portions includes a thin groove extending in the tire circumferential direction on a tire width direction inner side of a ground contact end (Fig 4: sub groove 10), a main body land portion between the thin groove and the shoulder main groove (Fig 4: shoulder portion 7), and a sacrificial land portion between the thin groove and the ground contact end (Fig 4: non-contact rib 9),
the main body land portion includes a contact region adjacent to the shoulder main groove provided along the tire circumferential direction (Fig 4: shoulder portion 7) and a non-contact region provided along the tire circumferential direction between the thin groove and the contact region (Fig 4: lug groove 3),
the contact region contacts a road surface in a normal load state where a pneumatic tire assembled to a normal rim and filled with a normal internal pressure is placed vertically on a flat road surface and a normal load is added (inherent),
the non-contact region is recessed to a tire radial direction inner side from a tread surface with an air gap separating the non-contact region and the tread surface and a tire width direction outer side of the non-contact region opening to the thin groove, the non-contact region not contacting the road surface in the normal load state (Fig 4; Fig 1 being an analogous embodiment).
Ooyama does not teach with a length of the non-contact region along a tire width direction being W1 and a length of the main body land portion along the tire width direction being Rw, 0.2Rw≤W1≤0.5Rw.
In the same field of endeavor regarding tires, Kamigori teaches a range of values for the length of a shoulder groove relative to the overall length of the shoulder portion that overlaps with the claimed range for the motivation of obtaining good wet performance is provided while decreasing the rigidity in the tire circumferential direction and the rigidity in the tire axial direction of the shoulder land region (Fig 5: length L1, width W4; [0118]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the length of a shoulder groove relative to the overall length of the shoulder portion as taught by Kamigori that overlaps with the claimed range in order to obtain good wet performance is provided while decreasing the rigidity in the tire circumferential direction and the rigidity in the tire axial direction of the shoulder land region.
Ooyama in view of Kamigori does not teach wherein the depth of the non-contact region is shallower than a groove depth of the thin groove.
Since the prior art of record fails to teach each and every limitation of the claim, claim 3 is allowed.
Claims 11-17 are allowed due to dependency on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743